Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 28-33, 49-51, 53-58 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Wallace et al. USPAPN 2005/0137647 in view of Gielen US 7,295,880.
Concerning claim 28, Wallace shows in figure 26, a first endovascular device 102 comprising a plurality of electrodes 106 and positioned at a treatment site by inserting the device in a first cerebral blood vessel (e.g. para. [0122] superior sagittal sinus) and a second endovascular device 106 (e.g. para. [(0123]) positioned at the treatment site opposite the first endovascular device by inserting the second endovascular device in a second cerebral blood vessel (e.g. inferior sagittal sinus). The tissue in between the first and second endovascular devices is stimulated by passing currents there through, figure 16 providing a representative picture. In figure 16 it is seen that a plurality of current pathways are established through the tissue 216 between each of the electrodes positioned on opposite sides of the tissue to be treated.
Applicants allege that Applicant's claims differ from the Wallace reference in that Wallace does not teach “passing electrical currents along a plurality of pathways between the first electrodes and the second electrodes to establish a network of conduction pathways between the first electrodes and the second electrodes during a treatment cycle”. Wallace does not use that specific language. However in light of Applicant's specification a network is simply a matter of using “all (or a large portion) of the available current pathways at various times during the treatment cycle. Thus is formed a relatively dense “stimulation matrix’ or network as depicted by the current pathways in Fig. 3A. Wallace show in figure 16 that all of the electrodes are used to stimulate the region 216 so it would appear that Wallace meets the definition of establishing a network of conduction pathways between the first and second electrodes. It would have been obvious to use all of the electrodes in the embodiment shown in figure 26 of Wallace in a manner shown in figure 16 as the same tissue is attempting to be treated. As far as the limitation “treatment cycle’ in the claim, the claim does not specify a particular or a particular ailment. The treatment may not even produce any alteration to the tissue. Notwithstanding, the term “cycle” can simply be one random treatment sequence. Finally, there is a large intersection in the types of illnesses to be treated as set forth in Applicant’s specification (see para. [0003]) of US 2014/0066949 as compared to para. [0093] of Wallace 2005/0137647. Thus the treatment cycle used by Wallace would in theory overlap that of Applicant if similar conditions are being treated.
In addition, it is noted that while Wallace shows conduction pathways from the source electrode to the opposite, closest electrode, on the opposite lead when in reality since current flows from electrodes of higher potential to electrodes of lower potential current will flow from each source electrode on one lead to multiple electrodes on the opposite lead if stimulated in a bipolar arrangement with more than two electrodes on each lead simultaneously. Thus some current will flow from a proximal most electrode on the first lead to the distal most electrode on the second lead. Applicant's specification and claims recognize that multiple pathways are formed when multiple electrodes on each lead are stimulated simultaneously.
Applicant now recites passing currents between the first device and the second device in a first direction then passing currents from the second device to the first device in a second direction. There is no unexpected result or improvement to any condition of the patient stated by using such current direction switching. Wallace is silent to such current direction switching. Switching current directions in Wallace would have been obvious to control the direction of current as needed as it was known to do so at the time of the invention. See Gielen column 13 lines 20-25, wherein bipolar pulses may be used, which entail switching current between electrode pairs. It would have been obvious to try switching current direction during operation of the Wallace endovascular system in a treatment cycle to observe any improvements to the treatment method and continue to administer them as a treatment cycle. As noted there are no unexpected results since there is no particular treatment.




For claim 29 see paras. [0095] - [0097] of Wallace discussing where the endoluminal devices may be inserted. “Examples of arteries providing access to the
cortex include any of the branches off of the external carotid, maxillary, or meningeal artery.” l. E. the first cerebral blood vessel being a cerebral artery.

For claim 30 see paras. [0095] - [0097] of Wallace. “Examples of arteries providing access to the cortex include any of the branches off of the external carotid, maxillary, or meningeal artery.”

For claim 31, see paras. [0095] - [0097] of Wallace. “Examples of veins providing access to the cortex include branching from the superior sagittal sinus, any of the superior cerebral veins..” |.e. the first cerebral vessel being a vein.

For claim 32, Applicant recites that the treatment cycle has of a duration less than or substantially equal to one hour, a limitation to which Wallace is silent. However, the conditions that Wallace treats overlap with those that applicant treats and would overlap in treatment times. For instance, a short epileptic seizure may be treated with a corresponding short treatment time of less than an hour. Treatments using the balloon catheter with occlusions would typically of shorter duration to prevent ischemia. In sum, Applicant provides no specific ailment, the claims merely follow a long a generic treatment scheme that may or may not work, especially for the breadth of the claims. Thus, it would be obvious to try such treatment times to see which work and use ones that are an hour or under.

For claim 33, Applicant recites a method of moving the first or second endovascular device after a first stimulation and subsequently passing currents along additional pathways. Wallace is silent to such a step. Applicant’s reasoning in Applicant’s specification is to be able to treat a larger volume of tissue. Such a step yields nothing more than expected results, moving the electrodes results in stimulating additional areas. It would have been obvious to move one of the endovascular devices of Wallace if after the first stimulation satisfactory results were not obtained and stimulating additional tissue may be suspected to yield better results.

For claim 49, Applicant recites passing currents between first and second electrodes then switching the polarity of at least on electrode during the passing of currents along the pathways. No criticality is stated for this step other that as expressed in Applicant’s para. [0068] US 2014/0066949, to create current traveling in either direction. There is no unexpected result or improvement to any condition of the patient stated. Wallace is silent to such polarity switching. Switching polarity to change direction
of the currents of Wallace would have been obvious to control the direction of current as needed as it was known to do so at the time of the invention. See Gielen column 13 lines 20-25, wherein bipolar pulses may be used, which entail switching polarities between electrode pairs. It would have been obvious to switch polarities of the Wallace electrodes to reverse the direction of current.

For claim 50, Applicant recites switching one of the electrodes of the first device to a ground after stimulation. Applicant’s specification provides no unexpected benefit or any particular treatment improvement by providing such switching. Such switching merely grounds the electrode. Wallace is silent to using an electrode as ground however doing so would yield an expected result of current flow. It was well known to use electrodes in a grounded state at the time of Applicant’s invention.

For claim 51, Applicant recites passing currents between the first and second electrodes such that the current pathways bisect each other. No unexpected results or improvement to any patient condition is taught. Gielen teaches that you can selected whatever electrodes are necessary to achieve the desired results. Selecting various combinations of electrodes will result in bisecting pathways. It would have been obvious to try using bisecting pathways to treat a condition in a treatment cycle to see if the selection of such electrodes provides any benefit to the method.


For claim 53, Wallace shows paired electrodes and current flow through from a first pair to a second pair.

For claim 54, Applicant recites the sequential delivering of current between different pairs of electrodes. Wallace is silent to such a current delivery however one of ordinary skill would surmise that the method shown in figure 16 could be done by either sequentially or simultaneously activating the electrode pairs.. Applicant’s specification provides no unexpected results to sequential delivery between different pairs. Instead such a treatment yield expected results that different regions of tissue will be treated in doing so. It would have been obvious to try sequential current delivery of different electrode pairs to see if an improvement to the method would result. Gielen teaches selection different electrode pairs to treat different tissue regions.

For claim 55, Applicant recites the simultaneously delivering of current between different pairs of electrodes. Wallace is silent to such a current delivery however one of ordinary skill would surmise that the method shown in figure 16 could be done by either sequentially or simultaneously activating the electrode pairs. Applicant’s specification provides no unexpected results to simultaneous delivery of current between different electrode pairs. Instead such a treatment yields expected results that different regions of tissue will be treated all at once in doing so.. It would have been obvious in implementing the Wallace method to try simultaneous current delivery of different electrode pairs to see if an improvement to the method would result. Gielen teaches selection different electrode pairs to treat different tissue regions.

For claim 56, Applicant recites passing current from a distal most electrode of the second electrodes and a proximal most electrode of the first electrodes and a second pair of electrodes closer to each other than the distal most electrode and the proximal most electrode. Applicant provides no unexpected results in using such stimulation. Wallace would seems to indicate that simultaneous stimulation would be an option wherein pathways between all of the electrodes are established. In addition Applicant provides no unexpected result in such a method. One of ordinary skill in the art knows that the result is that tissue in the pathways will be stimulated. It would have been obvious to try such a stimulation in the Wallace method to see if an improvement is provided by stimulating those regions of tissue between the selected electrodes. Gielen teach any electrode may be selected.

For claim 57 the number of pathways in Wallace is an inherent property to Wallace. In figure 16, X=3 and Y=3 and there exists 9 potential current pathways between the first and second sets of electrodes.

For claim 58, extrapolating to figure 26, up to 10 electrodes on each endovascular device may be used.


Claims 1-4, 46-48, 59-63 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Wallace USPAPN 2005/0137647  in view of Gielen US 7,295,880 in further view of Pless et al. USPN 6,597,954.

Concerning claim 1, claim 1 substantially provides the same steps as those recited in claim 28, the examiner differs the explanation of the corresponding structure and methods of claim 1 to the rejection of claim 28. Applicant differs from the collective teachings of Wallace and Gielen in reciting the stimulation of portions of the hippocampus or the dentate gyrus. However those structures would have been obvious targets to one of ordinary skill in the art to affect their function in known stimulation procedures. Pless is cited as showing stimulation applied to both the dentate gyrus and the hippocampus for treatment of conditions which also include epilepsy. Since Wallace seeks to treat epilepsy it would have been obvious to use blood vessels adjacent to the dentate gyrus and hippocampus to provide epilepsy treatment using the Wallace intravascular techniques. Applicant now recites that there are x electrodes one lead and y electrodes on another lead and 2xy pathways and more than half the electrodes are used. If at least 2 pairs of the electrodes are used to stimulate a region of tissue and then the polarity is reversed in following the teachings of Gielen, than half the pathways will be used in the first stimulation (including crossing pathways) and when polarity reversal takes place, the second stimulation will use at least one pathway  more than half of the available pathways. 

For claim 2, in following the Wallace technique of fig. 16, it would have been obvious to position the endovascular devices of Wallace (fig. 26) on opposite sides of the hippocampus or dentate gyrus.

For claim 3, Wallace shows in fig. 16 the passing of current between first electrodes and second electrodes to treat the target tissue there between.

For claim 4, the Wallace disclosure treats similar tissues for similar ailments and as applicant and thus is also considered neurostimulative and the brain structure respond to the stimulation.

For claim 46, Applicant recites that the treatment cycle has of a duration less than or substantially equal to one hour, a limitation to which Wallace is silent. However, the conditions that Wallace treats overlap with those that applicant treats and would overlap in treatment times. For instance, a short epileptic seizure may be treated with a corresponding short treatment time of less than an hour. Treatments using the balloon catheter with occlusions would typically of shorter duration to prevent ischemia. In sum, Applicant provides no specific ailment, the claims merely follow a long a generic treatment scheme that may or may not work, especially for the breadth of the claims.

For claim 47, Applicant recites passing currents between first and second electrodes then switching the polarity of at least on electrode during the passing of currents along the pathways. No criticality is stated for this step other that as expressed in Applicant’s para. [0068] US 2014/0066949, to create current traveling in either direction. There is no unexpected result or improvement to any condition of the patient stated. Wallace is silent to such polarity switching. Switching polarity to change direction of the currents of Wallace would have been obvious to control the direction of current as needed as it was known to do so at the time of the invention. See Gielen column 13 lines 20-25, wherein bipolar pulses may be used, which entail switching polarities between electrode pairs. It would have been obvious to switch polarities of the Wallace electrodes to reverse the direction of current.

For claim 48, Applicant recites switching one of the electrodes of the first device to a ground after stimulation. Applicant's specification provides no unexpected benefit or any particular treatment improvement by providing such switching. Such switching merely grounds the electrode. Wallace is silent to using an electrode as ground however doing so would yield an expected result of current flow. It was well known to use electrodes in a grounded state at the time of Applicant’s invention.

For claim 59, Applicant recites passing currents between the first and second electrodes such that the current pathways bisect each other. No unexpected results or improvement to any patient condition is taught. Gielen teaches that you can selected whatever electrodes are necessary to achieve the desired results. Selecting various combinations of electrodes will result in bisecting pathways. It would have been obvious to try using bisecting pathways to treat a condition in a treatment cycle to see if the selection of such electrodes provides any benefit to the method.

For claim 60, Applicant recites passing currents between the first device and the second device in a first direction then passing currents from the second device to the first device in a second direction. There is no unexpected result or improvement to any condition of the patient stated by using such current direction switching. Wallace is silent to such current direction switching. Switching current directions in Wallace would have been obvious to control the direction of current as needed as it was known to do so at the time of the invention. See Gielen column 13 lines 20-25, wherein bipolar pulses may be used, which entail switching current between electrode pairs. It would have been obvious to try switching current direction during operation of the Wallace endovascular system in a treatment cycle to observe any improvements to the treatment method.

For claim 61, Wallace shows paired electrodes and current flow through from a first pair to a second pair.

For claim 62, Applicant recites the sequential delivering of current between different pairs of electrodes. Wallace is silent to such a current delivery however one of ordinary skill would surmise that the method shown in figure 16 could be done by either sequentially or simultaneously activating the electrode pairs.. Applicant’s specification provides no unexpected results to sequential delivery between different pairs. Instead such a treatment yield expected results that different regions of tissue will be treated in doing so. It would have been obvious to try sequential current delivery of different electrode pairs to see if an improvement to the method would result. Gielen teaches selection different electrode pairs to treat different tissue regions.

For claim 63, Applicant recites the simultaneously delivering of current between different pairs of electrodes. Wallace is silent to such a current delivery however one of ordinary skill would surmise that the method shown in figure 16 could be done by either sequentially or simultaneously activating the electrode pairs. Applicant’s specification provides no unexpected results to simultaneous delivery of current between different electrode pairs. Instead such a treatment yields expected results that different regions of tissue will be treated all at once in doing so. It would have been obvious in implementing the Wallace method to try simultaneous current delivery of different electrode pairs to see if an improvement to the method would result. Gielen teaches selection different electrode pairs to treat different tissue regions.

For claim 64, Applicant recites passing current from a distal most electrode of the second electrodes and a proximal most electrode of the first electrodes and a second pair of electrodes closer to each other than the distal most electrode and the proximal most electrode. Applicant provides no unexpected results in using such stimulation.

Wallace would seems to indicate that simultaneous stimulation would be an option wherein pathways between all of the electrodes are established. In addition Applicant provides no unexpected result in such a method. One of ordinary skill in the art knows that the result is that tissue in the pathways will be stimulated. It would have been obvious to try such a stimulation in the Wallace method to see if an improvement is provided by stimulating those regions of tissue between the selected electrodes. Gielen teach any electrode may be selected.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Wallace USPAPN 2005/0137647  in view of Gielen US 7,295,880  and Pless et al. USPN 6,597,954as applied to claims 1-4, 46-48, 59-63 above, and further in view of Garrison et al US2009/0198172 . For claim 44, the fact that the treatment may be carried out in the proximity (downstream) of an obstruction offers no additional benefit. The claims do not recite how the patient benefits from the treatment i.e. whether the obstruction is ablated or otherwise reduced/removed what benefit the additional stimulation might provide. As such the claims are nothing more than applying currents near a treated obstruction in the brain  Furthermore, Wallace teaches the device may be used for treating amyloid plaques (para. [0094]) as well as the use of a balloon on the catheter for causing an occlusion (obstruction) itself. Since the treatment balloon is proximal to the electrodes, inserting the catheter and inflating the balloon would result in an electrode treatment site downstream of the obstruction. Garrison is cited for demonstrating that the removal of thrombus in the cerebral artery I known. As, claimed, Applicant is simply claiming the combination of two known procedures without demonstrating any benefits or unexpected results. Modifying Wallace and Gielen by simply adding a conventional procedure unrelated to the Wallace without any particular benefits would have been obvious.

Claim 45 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace et al. USPAPN 2005/0137647 in view of Gielen US 7,295,880  as applied to claims 28-33, 49-51, 53-58   above, and further in view of Garrison et al US2009/0198172.
Concerning claim 45, the fact that the treatment may be carried out in the proximity (downstream) of an obstruction offers no additional benefit. The claims do not recite how the patient benefits from the treatment i.e. whether the obstruction is ablated
or otherwise reduced/removed and what benefit the additional stimulation might provide. As claimed now, the procedure is nothing more than applying currents near a treated obstruction in the brain and would most likely be inherent to the Furthermore, Wallace teaches the device may be used for treating amyloid plaques (para. [0094]) as well as the use of a balloon on the catheter for causing an occlusion (obstruction) itself. Since the treatment balloon is proximal to the electrodes, inserting the catheter and inflating the balloon would result in an electrode treatment site downstream of the obstruction.
Garrison is cited for demonstrating that the removal of thrombus in the cerebral artery I known. As, claimed, Applicant is simply claiming the combination of two known procedures without demonstrating any benefits or unexpected results. Modifying Wallace and Gielen by simply adding a conventional procedure unrelated to the Wallace without any particular benefits would have been obvious.


Response to Arguments
Applicant's argue that the combination of references do not teach the invention. Applicant’s arguments are substantially the same as previous arguments. The Applicant’s criticism of the lack of any advantages being demonstrated by the examiner for providing motivation is not well founded for Applicant’s specification is deficient on any advantages as well. Applicant is merely combining old techniques (including new claims 44 and 45) in an expected and predictable manner that yields no demonstrable results..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792